In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00103-CR


                         THE STATE OF TEXAS, APPELLANT

                                            V.

                             FABIAN MADRID, APPELLEE

                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
      Trial Court No. 2014-401,931, Honorable John J. "Trey" McClendon III, Presiding

                                     May 31, 2016

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this court is a motion for voluntary dismissal of the appeal filed by

appellant, the State of Texas.      The court has reached no decision in the case.

Accordingly, the motion is granted and the appeal is dismissed. TEX. R. APP. P. 42.2(a).

No motion for rehearing will be entertained and our mandate will issue forthwith.



                                                 James T. Campbell
                                                     Justice
Do not publish.